Exhibit 10.4

 

LOGO [g457963g27r34.jpg]

September 14, 2017

Brian J. Stief

Chief Financial Officer

Johnson Controls International plc

Dear Mr. Stief,

The purpose of this letter agreement (this “Letter Agreement”) is to formalize
the agreement between you and Johnson Controls International plc (the “Company”)
regarding the termination of your change in control employment agreement and to
address certain matters related thereto. Your execution of this Letter Agreement
will represent your acceptance of all the terms set forth below.

 

  1. Termination of the Change of Control Agreement. The Change of Control
Executive Employment Agreement dated as of July 28, 2010, as amended on
March 31, 2016, between you and the Company (the “COC Agreement”) shall
terminate as of the date hereof. Upon the termination of the COC Agreement, you
shall have no further rights thereunder, including but not limited to the right
to receive any payments described therein.

 

  2. Consideration. As consideration for your agreement to (i) terminate the COC
Agreement and (ii) abide by the Restrictive Covenants set forth in paragraph 3
below, the Company has agreed to provide you with the following:

(a) Equity Awards. A Restricted Share Unit/Performance Share Unit Award with a
grant date value of US$12,000,000 to be granted on September 14, 2017 (the
“Retention RSU/PSU Award”); a Restricted Share Unit Award with a grant date
value of US$4,000,000, to be granted on September 14, 2017, and a Performance
Unit Award with a grant date value of US$4,000,000, to be granted on
September 14, 2017. Such awards will be subject to the terms and conditions of
their respective award agreements.

(b) Cash Payment. If, on the date of vesting of the Retention RSU/PSU Award, the
value of the units earned under such award (without regard to any dividend
equivalent units credited thereon) are less than twelve million dollars
(US$12,000,000) (calculated by multiplying the number of units earned by the
Fair Market Value of a Share on such date), then the Company shall (or shall
cause an affiliate to) make a cash payment to you equal to the difference
between (i) US$12,000,000 and (ii) the value of such units earned as of the
vesting date (without regard to any dividend equivalent units credited thereon).
For the sake of clarity, no cash payment shall be made if the value of the units
earned under the Retention RSU/PSU Award is greater than or equal to
US$12,000,000 on the date of vesting, or if you are terminated for Cause. Any
capitalized term used in this paragraph 2(a) and not otherwise defined in this
Letter Agreement shall have the meaning given to it in the Retention RSU/PSU
Award.

 

  3. Restrictive Covenants.

(a) Confidential Information. You agree that you will not, directly or
indirectly, use, make available, sell, disclose or otherwise communicate to any
person, other than in the course of the your assigned duties and for the benefit
of the Company or an affiliate, either during the period of your employment or
at any time thereafter, any nonpublic, proprietary or confidential information,
knowledge or data relating to the Company, any of its Subsidiaries, affiliated
companies or



--------------------------------------------------------------------------------

businesses, which shall have been obtained by you during your employment by the
Company or an affiliate. The foregoing shall not apply to information that
(i) was known to the public prior to its disclosure to you; (ii) becomes known
to the public subsequent to disclosure to you through no wrongful act of you or
any representative of you; or (iii) you are required to disclose by applicable
law, regulation or legal process (provided that, to the extent permitted by law,
regulation or legal process, you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information). Notwithstanding clauses (i) and (ii) of the preceding sentence,
your obligation to maintain such disclosed information in confidence shall not
terminate where only portions of the information are in the public domain.
Notwithstanding the foregoing, nothing herein shall prohibit you from reporting
or otherwise disclosing possible violations of state, local or federal law or
regulation to any governmental agency or entity, or making other disclosures
that, in each case, are protected under whistleblower provisions of local, state
or federal law or regulation.

(b) Non-Competition. You acknowledge that you perform services of a unique
nature for the Company that are irreplaceable, and that your performance of such
services for a competing business will result in irreparable harm to the
Company. Accordingly, except as prohibited by law, during your employment with
the Company or an affiliate and for the one (1) year period following
termination of employment for any reason, you agrees that you will not, directly
or indirectly, own, manage, operate, control (including indirectly through a
debt or equity investment), provide services to, or be employed by any person or
entity engaged in any business that is (i) located in or provides services or
products to a region with respect to which you had substantial responsibilities
while employed by the Company or its present or former parent, subsidiaries or
affiliates, and (ii) competitive with (A) the line of business or businesses of
the Company or its present or predecessor parent, subsidiaries or affiliates
that you were employed with during your employment (including any prospective
business to be developed or acquired that was proposed at the date of
termination of employment), or (B) any other business of the Company or its
present or predecessor parent, subsidiaries or affiliates with respect to which
you had substantial exposure during such employment. This paragraph 3(b) shall
not prevent you from owning not more than one percent (1%) of the total shares
of all classes of stock outstanding of any publicly held entity engaged in such
business, nor will it restrict you from rendering services to charitable
organizations, as such term is defined in section 501(c) of the Internal Revenue
Code of 1986, as amended.

(c) Non-Solicitation. You agree that during your employment with the Company or
an affiliate, and for the two-year period thereafter, you will not, directly or
indirectly, on your own behalf or on behalf of another (i) solicit, recruit, aid
or induce any employee of the Company or its present or former parent,
subsidiaries or affiliates to leave their employment with the Company or its
present or former parent, subsidiaries or affiliates in order to accept
employment with or render services to another person or entity unaffiliated with
the Company or its present or former parent, subsidiaries or affiliates, or
(ii) hire or knowingly take any action to assist or aid any other person or
entity in identifying or hiring any such employee, or solicit, aid, or induce
any customer of the Company or its present or former parent, subsidiaries or
affiliates to purchase goods or services then sold by the Company or its present
or former parent, subsidiaries or affiliates from another person or entity, or
assist or aid any other persons or entity in identifying or soliciting any such
customer, or otherwise interfere with the relationship of the Company or its
present or former parent, subsidiaries or affiliates with any of its employees,
customers, agents, or representatives.

(d) Non-Disparagement. Each of you and the Company (for purposes hereof, the
Company shall mean only the officers and directors thereof, or the officers and
directors of any affiliate, and not any other employees) agrees not to make any
statements that disparage the other party, or in the case of the Company, its
respective subsidiaries, affiliates, employees, officers, directors, products or
services. Notwithstanding the foregoing, statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this paragraph 3(d).

 

2



--------------------------------------------------------------------------------

(e) Reasonableness. In the event the provisions of this paragraph 3 shall ever
be deemed to exceed the time, service, scope, geographic or other limitations
permitted by applicable laws in any jurisdiction, then such provisions shall be
deemed reformed in such jurisdiction to the maximum time, service, scope,
geographic or other limitations, as the case may be, permitted by applicable
laws.

 

  4. Entire Agreement. This Letter Agreement constitutes a complete and
exclusive statement of the terms of the agreement between the parties and
supersedes all prior agreements with respect to its subject matter.

 

  5. No Right to Employment. This Letter Agreement is not to be construed as an
employment contract. Nothing in this Letter Agreement is or will be construed as
an agreement or understanding, express or implied, that the Company or any of
its affiliates will employ you in any particular position, for any particular
period of time or at any particular compensation or benefit rate.

 

  6. Waiver. The failure of any party hereto to insist, in any one or more
instances, upon performance of any of the terms and conditions of this Letter
Agreement, shall not be construed as a waiver or relinquishment of any right
granted hereunder or of the future performance of any such term, covenant or
condition.

 

  7. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the internal laws of the State of Wisconsin, without reference
to the conflict of law principles thereof.

[signature page follows]

 

3



--------------------------------------------------------------------------------

If you accept the terms of this Letter Agreement, then please return an
originally signed copy of this Letter Agreement to Lynn Minella.

 

Sincerely,

 

JOHNSON CONTROLS INTERNATIONAL PLC

By:   /s/ Lynn Minella

Lynn Minella Chief Human Resources Officer

Please sign below to signify your understanding an acceptance of the terms and
conditions of this agreement.

 

/s/ Brian Stief Brian Stief Date: September 14, 2017

 

4